Case:20-10131-SDB Doc#:30 Filed:05/27/20 Entered:05/27/20 10:06:46                           Page:1 of 1
                           IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


In the Matter of:                                              )           Chapter 13
Willie D Burns                                                 )
P O Box 883                                                    )           Case No: 20-10131-SDB
Wrens, GA 30833                                                )
                                                               )
Debtor

                     TRUSTEE'S SECOND OBJECTION TO CONFIRMATION

        COMES NOW, the Chapter 13 Trustee Huon Le, by and through counsel, and pursuant to 11
U.S.C. Sections 1324 (a) and 1325, objects to the confirmation of the Debtor's proposed plan.

         The specific deficiency is:

        1. The Plan proposes to commence post-petition mortgage payments in May 2020 while
proposing a 0% dividend.

         WHEREFORE, said Trustee prays that the Court deny confirmation of Debtor's proposed plan.

         This 27th day of May 2020.

                                                    /s/ Brent Myer
                                                    Brent Myer, Attorney for
                                                    Chapter 13 Trustee Huon Le
                                                    Georgia Bar No. 435191

                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of this Trustee's Second Objection to Confirmation
have been forwarded by either electronic or first-class mail, postage prepaid, to the above-named Debtor
and the parties whose name appears below, on the 27th day of May 2020.

                                                    /s/ Yvonne Ogbuefi
                                                    Office of the Chapter 13 Trustee
                                                    Post Office Box 2127
                                                    Augusta, GA 30903-2127

Wills Law Firm LLC
Attorney At Law
P O Box 1620
Thomson, GA 30824
